The opinion of the court was delivered by
Smith, J.:
In this case the plaintiffs in error make no specific allegation of error, unless it be in saying that the court erred in giving instruction No. 6, which is not set out in full, nor is a reference made to the page of the record where it can be found. It is also said “that the instructions given by the trial court on adverse possession were erroneous as applied to this case,” and no further indication is given as to the instructions referred to, either by setting them out in full, giving their number, or referring to the page of the record where they can be found.
It is true the record in this case is not large, and this court has carefully considered the errors supposed to be referred to by the plaintiffs in error, and should affirm the decision were they passed upon. However, as there seems to be a growing disregard of the simple requirements of the rules of this court, which often imposes upon the court much unnecessary labor and annoyance in searching records, which would be ob*312viated were the rules complied with, we take this occasion, since no injustice is done thereby, to call attention to this matter, and, for the reasons given, dismiss this case.
All the Justices concurring.